




Exhibit 10.1.




PATENT LICENSE AGREEMENT


THIS PATENT LICENSE AGREEMENT (the “Agreement”) is made and entered into by and
between Flow International Corporation, a Washington corporation, and KMT
Waterjet Systems Inc., a Delaware corporation (each a “Party,” collectively, the
“Parties”).


Preliminary Statement


WHEREAS, Flow has accused KMT of patent infringement;
WHEREAS, KMT denies all liability for infringement and asserts U.S. Pat. No.
6,802,541 is invalid and not infringed; and
WHEREAS, the Parties now desire to settle the assertions solely on the terms and
conditions set forth in this Agreement.


Agreement


NOW, THEREFORE, for good and valuable consideration, including the mutual
promises made hereinafter, the Parties mutually covenant and agree as follows:


1.    Terms Defined in this Agreement


Terms, when used in this Agreement, shall have the meaning ascribed thereto in
this Section or elsewhere in this Agreement.


“Affiliate” means, with respect to any Person, any other Person that controls,
is controlled by or is under common control with such first Person, but only for
such time as control exists. For this purpose, control of a Person means
possession, directly or indirectly, of the power to direct or cause the
direction of management, business affairs or policies (whether through ownership
of securities or partnership or other ownership interests, by contract or
otherwise).


“Flow” means Flow International Corporation and its respective partners,
shareholders, members, employees, officers, agents, servants, representatives,
heirs, predecessors, successors, Affiliates, and assigns.


“KMT” means KMT Waterjet Systems Inc. and its respective partners, shareholders,
members, employees, officers, agents, servants, representatives, heirs,
predecessors, successors, Affiliates, and assigns.


“Licensed KMT Product” means the KMT pumps using the SL-V and Pro series
topworks and the high pressure seal heads for those pumps as manufactured on or
before August 9, 2011 are the Licensed KMT Products.


“Effective Date” means August 9, 2011.


“Future KMT Product” means a pump, rated for operation at or above 15,000 psi,
wherein for every gasketless seal formed within the pump by the mating of
adjacent components having a surface with a linear cross-sectional profile
sealing at least in part against a convex curved surface, (a) the convex curved
surface is formed solely as a fillet or blended radius having no radius greater
than 0.015 inch, or (b) the mating portion of the linear cross sectional profile
has, by design, no angle greater than 38° measured from the longitudinal axis of
the mating interface.


“KMT Released Parties” means KMT Waterjet Systems Inc. and its past, existing
and/or future Affiliates and their respective past, existing and future
partners, shareholders, members, employees, officers, directors, agents,
servants, insurers, attorneys, representatives, heirs, predecessors, customers
(including any Person possessing, using, selling, offering for sale or importing
any Licensed KMT Product) successors and assigns.


“Licensed Activity” means any making, having made, using, importing, exporting,
purchasing, selling, reselling, leasing, offering for sale, resale or lease or
otherwise exploiting of a Licensed KMT Product.




--------------------------------------------------------------------------------






“Patent” means collectively (a) United States Patent No. 6,802,541, entitled
“Components, Systems And Methods For Forming A Gasketless Seal Between Like
Metal Components In An Ultrahigh Pressure System,” which issued on October 12,
2004; (b) any direct or indirect parent, divisional, continuation,
continuation-in-part, re-issue, reexamination, extension, Continued Prosecution
Application, and/or Request for Continued Examination applications of United
States Patent No. 6,802,541; and (c) any other U.S. or foreign patent
application or registration claiming (at any time) priority from or the benefit
of a filing date from any of the foregoing.


“Person” means any person or entity, whether an individual, corporation,
partnership, limited partnership, limited liability company, trust, foundation,
unincorporated organization, business association, firm, joint venture or other
legal entity.


“Termination Date” means February 9, 2012.


2.
License and Covenant Not to Sue



2.1    License. Flow hereby grants to KMT and its Affiliates until the
Termination Date, an irrevocable (except as provided in Section 5.2)
royalty-bearing, non-exclusive right and license under the Patent, directly or
indirectly, to engage in or undertake any Licensed Activity with regard to any
Licensed KMT Product throughout and anywhere in the world (“License”). The
License covers, applies to and extends to the use by and resale of any Licensed
KMT Product by any purchaser of such Licensed KMT Product. The License or any
other provision of this Agreement shall not, and shall not be interpreted to,
transfer or assign any ownership right, title or interest or, with the sole
exception of the license rights expressly granted under the License, any other
rights, title and interest in the Patent.


2.2    Covenant Not to Sue.


2.2.1    Flow hereby covenants to KMT, all customers of KMT, and all of their
past, present and future heirs, executors, personal administrators, successors,
assigns, partners, officers, directors, shareholders, employees, attorneys,
agents, servants, insurers, and representatives, not to threaten, commence,
pursue, participate in, sue or bring any action, litigation, or proceeding
against KMT, any customers of KMT, and any of their past, present and future
heirs, executors, personal administrators, successors, assigns, partners,
officers, directors, shareholders, employees, attorneys, agents, servants,
insurers, and representatives for infringement of the Patent on account of any
Licensed Activity undertaken by KMT or any customer of KMT for any Licensed KMT
Product (1) that KMT makes, has made, imports, exports, purchases, sells,
resells, leases, uses, or offers to sell, resell, or lease during the term of
this license as specified in Section 5.1 below, and (2) that is not in KMT's or
any of its Affiliates' inventory as of February 9, 2012.


2.2.2    Flow covenants to KMT, all customers of KMT, and all of their past,
present and future heirs, executors, personal administrators, successors,
assigns, partners, officers, directors, shareholders, employees, attorneys,
agents, servants, insurers, and representatives, not to threaten, commence,
pursue, participate in, sue or bring any action, litigation, or proceeding
against KMT, any customers of KMT, and any of their past, present and future
heirs, executors, personal administrators, successors, assigns, partners,
officers, directors, shareholders, employees, attorneys, agents, servants,
insurers, and representatives for infringement of the Patent on account of
Future KMT Products.


2.2.3     KMT agrees that all applicable statutes of limitations periods
applying to any claim Flow has or may have against KMT arising prior to the
Effective Date of this Agreement and related to any Licensed KMT Product are
tolled until the later of six months after the termination of this Agreement or
six months after submission by KMT of the statement required by Section 3.3 of
this Agreement. Flow agrees to extend the covenant not to sue contained in
Section 2.2.1 to encompass Licensed Activity prior to the Effective Date of this
Agreement provided that if, in the aggregate, KMT Released Parties (other than
customers) sell, resell, lease, or offer to sell, resell, or lease more than
five (5) Licensed KMT Products after February 9, 2012 or any Licensed Product
after March 9, 2012, Flow shall be relieved of its covenant not to sue and may
thereafter bring any legally appropriate action against KMT in its sole
discretion.


3.
Consideration

3.1    License Fee. For each Licensed KMT Product KMT sells, resells, or leases
on or after October 9, 2011 until the Termination Date, KMT shall pay to Flow a
royalty for its license under the Patent in the amount of $1,000 if the Licensed
KMT Product is a pump or $100 if the Licensed KMT Product is a seal head. For
each of the five (5) permitted Licensed KMT Products a KMT Released Party (other
than a customer) sells, resells, or leases after February 9, 2012 until March 9,
2012, KMT shall pay to Flow a royalty for its license under the Patent in the
amount of $5,000 if the Licensed KMT Product is a pump or $500 if the Licensed
KMT Product is a seal head.




--------------------------------------------------------------------------------






3.2    KMT shall make such royalty payments on the fifteenth business day of
each month for the sales, resales or leases it made during the preceding month.
The payment shall be made by certified check made payable to Flow International
Corporation and delivered to the address specified herein for Notices.
3.3    On February 9, 2012, KMT shall submit a written statement representing
the number of Licensed KMT Products remaining in its inventory and any KMT
Released Party's (other than a customer's) inventory and the number of Licensed
KMT Products sold, resold or leased during the period of this Agreement in each
of the geographic areas listed in Exhibit A.


4.    Warranties and Representations


4.1    Warranties and Representations by Flow. Flow represents and warrants
that: (i) it has the full right and authority to enter into this Agreement, to
make all covenants, warranties, representations, statements, promises, and
agreements, and grant all rights and licenses set forth in this Agreement, and
to perform all of its obligations under this Agreement; (ii) it is not, and will
not become, party to any other agreement or arrangement, which would prevent it
from entering into, or performing any of its obligations under this Agreement,
or which would restrict or limit the rights granted under this Agreement; (iii)
as of the Effective Date, Flow is the sole owner of all right, title and
interest in and to the Patent and each and every claim released herein, and it
has not sold, assigned, transferred, conveyed, or otherwise disposed of any
claim or demand, or any portion of or interest in any claim or demand, relating
to the Patent or any matter covered by the Agreement; and (iv) it can perform
its obligations under this Agreement without disclosing, deliberately or
inadvertently, any confidential information of a third party.


4.2    Warranties and Representations by KMT. KMT represents and warrants that:
(i) it has the full right and authority to enter into this Agreement, to make
all covenants, warranties, representations, statements, promises, and
agreements, and grant all rights and licenses set forth in this Agreement, and
to perform all of its obligations under this Agreement; (ii) it is not, and will
not become, party to any other agreement or arrangement, which would prevent it
from entering into, or performing any of its obligations under, this Agreement,
or which would restrict or limit the rights granted under this Agreement; and
(iii) it can perform its obligations under this Agreement without disclosing,
deliberately or inadvertently, any confidential information of a third party.


5.    Termination


5.1    Term. This Agreement shall become effective as of the Effective Date and
shall remain in full force and effect until the Termination Date, unless
terminated earlier in accordance with the provisions of Section 5.2 of this
Agreement.


5.2    Termination. Either Party may terminate this Agreement immediately upon
written notice of termination to the other Party if and after the other Party
materially breaches this Agreement, such material breach is not cured within a
period of forty-five (45) days from the date on which the breaching Party
receives notice by the Terminating Party of such material breach.


5.3    Surviving Provisions. Except as provided in and subject to Section 5.4,
the provisions of Sections 2, 3, 4 and 6 shall survive the termination or
expiration of this Agreement.


5.4    Rescission and Termination. Notwithstanding any other provision hereof,
if KMT terminates this Agreement pursuant to the provisions of Section 5.2, then
the License granted by Flow hereunder shall be rescinded and of no further force
or effect, as if Flow had never granted such license, and any covenant not to
sue for infringement granted by Flow shall automatically terminate.


6.    Miscellaneous


6.1    Integrated Agreement. The Parties hereto expressly acknowledge that no
statements, representations, warranties or promises have been made in connection
with the subject matter of this Agreement, unless expressly contained in this
document. None of the Parties have relied upon any statement, promise,
representation or warranty of the other Party in connection with the execution
of this Agreement except as specially set forth in this Agreement. All prior
discussions, statements, representations, warranties or promises, if any, are
superseded by the execution of this Agreement and the Parties acknowledge that
they are not entitled to rely upon any such statement, representation, warranty
or promise unless expressly set forth herein.


6.2    Representation By Counsel. The Parties expressly acknowledge that they
have been represented by counsel of their own choosing in connection with the
negotiation and preparation of this Agreement. All Parties have had the
opportunity to consult with and receive the advice of independent counsel in
connection with this Agreement.


6.3    Rules Of Construction. This Agreement is the result of arm's length
negotiations. The Parties to this Agreement




--------------------------------------------------------------------------------




represent that: (1) this Agreement and its reduction to final form is the result
of extensive good faith negotiations between the Parties through their
respective counsel; (2) said counsel has carefully reviewed and examined this
Agreement for execution by said Parties, or any of them; and (3) any statute or
rule of construction that ambiguities are to be resolved against the drafting
Party should not be employed in the interpretation of this Agreement.


6.4    Further Assurances. The Parties agree to cooperate fully and execute,
acknowledge and deliver any and all additional documentation and to take all
additional actions that may be necessary or appropriate to give full force and
effect to the terms and intent of this Agreement.


6.5    No Admission. It is understood and agreed by the Parties hereto that this
Agreement is one component of a settlement and is a compromise of disputed
claims, and the concessions made in connection with this Agreement are not to be
construed as an admission of liability on the part of any Party to this
Agreement. Not limiting the foregoing, the royalty identified in Section 3 does
not represent or reflect, and will not be deemed to be a Party's acknowledgment
of, the rate of a reasonable royalty existing in the relevant trade or industry
or for any other patents.


6.6    Entire Agreements; Amendments. This Agreement contains the entire
agreement between the Parties hereto with regard to the matters set forth herein
and therein and shall be binding upon and inure to the benefit of the Parties
hereto, jointly and severally, and the executors, administrators, personal
representatives, heirs, successors and assigns of each. No other agreement or
understanding amending, varying, or extending this Agreement shall be binding
upon either Party hereto, unless set forth in a writing which specifically
refers to this Agreement, signed by duly authorized officers of the Parties, and
the provisions hereof not specifically amended thereby shall remain in full
force and effect.


6.7    Notices. Any notice or report required or permitted to be given or made
under this Agreement by either Party to the other shall be in writing and
delivered to the other Party at its address indicated below or to such other
address as the addressee shall have theretofore furnished in writing to the
addressor by hand, courier, overnight delivery service or by registered or
certified airmail (postage prepaid) or by telefax, provided all telefax notices
shall be promptly confirmed, in writing, by registered or certified airmail
(postage prepaid):


If to Flow:        Flow International Corporation
23500 64th Avenue South
Kent, Washington 98032-2618
Attn: John S. Leness, General Counsel & Corporate Secretary
Fax: 253-813-3285


With a copy to:        David T. McDonald
K&L Gates LLP
925 Fourth Avenue
Suite 2900
Seattle, Washington 98104-1158
Fax: (206) 623-7022


If to KMT:        KMT Waterjet Systems, Inc.
P.O. Box 231
635 West 12th Street
Baxter Springs, KS 66713
Attn: Kevin McManus, President
Fax: (620) 856-6218


With a copy to:        Michael O. Warnecke
Perkins Coie LLP
131 South Dearborn Street
Suite 1700
Chicago, Illinois 60603
Fax: (312) 324-9549


All notices shall be effective as of the date received by the addressee.
    








--------------------------------------------------------------------------------




6.8    Waiver of Rights Hereunder. Any waiver of a right provided under or
breach of this Agreement must be express and written. The waiver by either Party
of any breach of any provision hereof by the other Party shall not be construed
to be a waiver of any succeeding breach of such provision or a waiver of the
provision itself. Selection by a Party of a specific remedy does not constitute,
and shall not be interpreted to constitute, a waiver of any other remedy of such
Party, and failure to select a specific remedy does not constitute, and shall
not be interpreted to constitute, a waiver of such remedy.


6.9    Severability. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the Parties to this Agreement to the
extent possible. In any event, the invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision, in any
other competent jurisdiction.


6.10    Assignment. This Agreement and the releases contained herein shall inure
to the benefit of and be binding upon each of the Parties hereto and their
successors and permitted assigns. The rights and obligations under this
Agreement are personal and non-assignable. This Agreement, or any rights or
obligations hereunder, may not be assigned in whole or in part by KMT, unless
such assignment is made along with the assignment, transfer or conveyance of
substantially all of KMT's assets, business, or ownership interests or in
connection with a merger or reorganization of entities wholly owned by KMT. In
the event of an assignment by KMT, only Licensed KMT Products that are covered
by the License prior to the assignment continue to be covered by the License
after the assignment. Each Party shall retain and may fully exercise all of its
rights under this Agreement in the event that any proceeding shall be instituted
by or against the other Party seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of the other Party's
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors, or seeking an entry of an order for relief or the appointment
of a receiver.


6.11    Counterparts and Faxed Signatures. This Agreement may be executed in one
or more counterparts, each of which when so executed and delivered shall be an
original but all of which taken together shall constitute one and the same
Agreement. Faxed signatures shall be deemed valid and enforceable in lieu of
original signatures.


6.12    Disclaimer. Neither Party makes any representations, extends any
warranties of any kind, assumes any responsibility or obligations whatever, or
confers any right by implication, estoppel or otherwise, other than the
licenses, rights and warranties herein expressly granted.


6.13    Governing Law; Forum. If either Party files suit to resolve any dispute
arising from this Agreement, such suit shall be brought in a state or federal
court in Seattle, Washington, and the parties consent to venue and jurisdiction
therein. This Agreement and any suit to resolve any dispute arising from this
Agreement will be governed by and interpreted in accordance with the laws of the
State of Washington without regard to conflict of law principles that may
require the application of the laws of any other jurisdiction.


6.14    No Adverse Action. During the Term, so long as Flow does not assert the
Patent against any KMT Released Party, KMT will not attack, challenge, or
contest the title, ownership, or interest of Flow in and to the Patent or the
validity and enforceability of the Patent, or the validity and enforceability of
this Agreement or initiate any action seeking to adjudicate whether any Licensed
KMT Product infringes the Patent. During the Term, so long as Flow does not
assert the Patent against any KMT Released Party, KMT further agrees not to
assist anyone else in doing any of the foregoing provided, however, that nothing
herein shall prevent KMT from responding to any lawful court order, subpoena, or
discovery request of any party in any action or proceeding.


6.15    Binding Effect. This Agreement shall be binding upon the Parties hereto,
and their respective affiliates, heirs, administrators, successors and assigns.
Unless otherwise specified, all representations and warranties set forth herein
shall survive the execution, delivery, and performance of this Agreement.


6.16    Interpretation.


a.    Certain Terms. The words “hereof,” “herein,” “hereunder” and similar words
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” is not limited and means “including without
limitation.”


b.    Section References; Titles and Subtitles. Unless otherwise noted, all
references to Sections and Schedules herein are to Sections and Schedules of
this Agreement. The titles, captions and headings of this Agreement are inserted
for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.


c.    Unless otherwise expressly provided herein, (a) references to a Person
include its successors and permitted




--------------------------------------------------------------------------------




assigns, (b) references to agreements (including this Agreement) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements, and other modifications and additions thereof and
thereto, and (c) references to any statute or regulation are to be construed as
including all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such statute or regulation.


6.17    Confidentiality. It is understood that this Agreement will be made a
public document in connection with Flow's filings with the United States
Securities and Exchange Commission. The parties agree, however, that payments
and sales or leases reported as a result of execution of this Agreement shall
remain confidential and shall not be disclosed to third parties except to
attorneys, accountants, advisors and investors who are bound by a non-disclosure
agreement, or to third parties who are bound to a non-disclosure agreement
pursuant to business discussions relating to asset sales, investments, mergers,
or change of control transactions, or upon order of a court of competent
jurisdiction or to the extent required by law or governmental regulation.


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.


Flow International Corporation                KMT Waterjet Systems Inc.
Signature                  Signature     
Printed Name: Charles M. Brown                Printed Name: Kevin McManus
Title: President & CEO                    Title: President & CEO        
Date: October 10, 2011                 Date: October 10, 2011        




                            


EXHIBIT A


1.    North America
2.    South America
3.    Europe
4.    Asia




